Title: Jonathan Williams to the Commissioners, 11 May 1778
From: Williams, Jonathan
To: First Joint Commission at Paris,Adams, John


     
      Brest May 11. 1778
     
     Your Excellencies are before this Time informed of the Gallant Action performed by Capt. Jones, who has no doubt also informed you of his Intentions relative to the Drake Sloop of War. I happened to be at Morlaix when this News reached me, and as I thought my presence would be of Service I came immediately hither. Capt. Jones informs me that he has immediate occasion for about £2000 Sterling, to equip the Drake in which he means to send the Prisoners to America, and that directly least the french Court should prevent him. I know of no other Method of procuring this Money than by drawing on you, in which case I doubt not the Bills will be honoured.
     I shall next post inform you if anything new occurs in the mean time have the honour to be with the greatest Respect Your Excellencies most obedient & most humble Servant.
     
      Jon Williams
     
     